DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-5, drawn to an electrophoretic analysis method.
Group II, claim(s) 6, drawn to an electrophoretic analysis device.
Group III, claim(s) 7, drawn to an electrophoretic analysis program.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II (and III) lack unity of invention because even though the inventions of these groups require the technical feature of evaluating quality of RNA on a basis of a feature value corresponding to a position of a degradation product peak that appears in accordance with degradation of RNA in a region on a low-molecular-weight side relative to an 18S peak in the electrophoresis waveform, this technical feature is not a special technical feature as it does not Auer et al., Chipping away at the chip bias: RNA degradation in microarray analysis, Nature Genetics, Vol. 35, No. 4, pp. 292-293 (2003) (hereinafter “Auer”) (provided in Applicant’s IDS filed on December 29, 2020).  Auer teaches evaluating quality of RNA on a basis of a feature value corresponding to a position of a degradation product peak that appears in accordance with degradation of RNA in a region on a low-molecular-weight side relative to an 18S peak in the electrophoresis waveform (quantitative characterization of RNA degradation using a mathematical model and a chromatogram of the size distribution of cellular RNAs showing three prominent peaks of small RNAs, 18S and 28S rRNA, and a broad range of molecular weights with much weaker signals; with increasing degradation, heights of 18S and 28S peaks gradually decrease and additional degradation peak signals appear in a molecular weight range between small RNAs and the 18S peak; the ratio of the average degradation peak signal to the 18S peak signal multiplied by 100 is referred to as the degradation factor, which is a reproducible parameter for degradation of RNA, Fig. 1b, pg. 292, col. 1, col. 2).
Groups II and III lack unity of invention because even though the inventions of these groups require the technical feature of a quality value calculation unit for calculating a quality value representing quality of RNA on a basis of a feature value corresponding to a position of a degradation product peak that appears in accordance with degradation of RNA in a region on a low-molecular-weight side relative to an 18S peak in the electrophoresis waveform, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Auer et al., Chipping away at the chip bias: RNA degradation in microarray analysis, Nature Genetics, Vol. 35, No. 4, pp. 292-293 (2003) (hereinafter “Auer”) (provided in Applicant’s IDS filed on December 29, 2020).  Auer teaches a quality value calculation unit for .
A telephone call was made to Patrick Muir on March 11, 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/V.T./            Examiner, Art Unit 1794             

/MARIS R KESSEL/            Primary Examiner, Art Unit 1699